United States Court of Appeals
                     For the First Circuit
                       _____________________

No. 17-1125
                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                         JOSEPH E. CLARK,

                         Defendant, Appellant.
                         __________________

                          ERRATA SHEET



     The opinion of this Court, issued on January 3, 2018, is
amended as follows:

     On page 12, footnote 3, line 6, replace "Having failed" with
"Defendant having failed".